DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
 
Application Status
This action is written in response to applicant’s correspondence received March 16, 2022.  Claims 1-20, 27, and 28 are currently pending and under examination. The election of species requirement mailed May 7, 2018 is still deemed proper. Applicant's elected a CRISPR-Cas gene editing system without traverse in the reply filed July 9, 2018.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10-13, 17, 18, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,697,359) in view of Banzai (US 8,071,332), Mermod (US 2012/0231449), and Ebersole (Ebersole et al. (2005) Nucleic Acids Research, 33(15):pages 1-8).
Zhang teaches a method comprising contacting in a eukaryotic cell an endogenous target DNA having an intended modification site with a CRISPR-Cas9 complex (i.e. gene editing system) configured to introduce a double strand break in the endogenous target DNA at or near the intended modification site (column 7, lines 34-45).  Zhang teaches that the target DNA is further contacted with an exogenous template polynucleotide (i.e. donor repair template) that repairs the cleaved target DNA by homologous recombination (column 7, lines 48-53), wherein the template polynucleotide is DNA (column 11, line 63, column 13, line 10, and column 45, lines 1-5, and FIG 21B). For example, Zhang teaches the Cas9 catalyzed integration of an HR template (i.e. donor DNA repair template) into the EMX1 locus in the genomic DNA of HEK 293T cells (i.e. a mammalian cell) (column 49, lines 37-45). Zhang teaches that the donor DNA repair template comprises an insertion cassette comprising a exogenous donor DNA sequence flanked by a donor 5’ flanking sequence and a donor 3’ flanking sequence, wherein the donor 5’ flanking sequence and the donor 3’ flanking sequence are homologous to a continuous DNA sequence on either side of the intended modification site in the endogenous target DNA (see column 7, lines 48-50 and FIG. 4C).
The only difference between the invention of claim 1 and the disclosure of Zhang is the recitation that the donor DNA repair template comprises “a plurality of tandem repeat sequences”. Zhang describes a single insertion cassette comprising the exogenous donor DNA sequence flanked by 5’ and 3’ sequences that are homologous to a continuous DNA sequence on either side of the intended modification site in the endogenous target DNA, as discussed above. Although Zhang does not teach wherein there are a plurality of such insertion cassettes such that there are a plurality of tandem repeat sequences, the limitation “a plurality of tandem repeat sequences” amounts to a mere duplication of the insertion cassette as described by Zhang.
However, the prior art Banzai similarly teaches a method of modifying an endogenous genomic target DNA integrating an exogenous protein gene by homologous recombination (column 4, lines 45-50). Banzai specifically teaches the “Integration of Multiple Copies of an Objective Protein Gene” (column 4, lines 39-40). Banzai teaches wherein such objective protein is encoded by an expression unit containing elements required for the expression such as a promoter sequence or a transcription termination signal sequence (column 5, lines 31-35). Banzai teaches that multiple copies means two or more (column 5, line 10) and wherein the expression units are “in tandem repeatedly to the same direction” (column 4, lines 60-61). Banzai teaches wherein the expression units are flanked by two homologous DNA sequences preferably disposed at the 5’ and 3’ terminals (column 6, lines 46-54). Banzai illustrates these disclosures in FIG. 9 which identifies CMV-IVS-EPO cDNA-BGHpA-SV40-neoR-SV40pA as an expression unit (i.e. single exogenous donor DNA), which is tandemly repeated three times, wherein the plurality of tandem repeat sequences is flanked by a donor 5’ flanking sequence and a donor 3’ flanking sequence such that the donor DNA template is configured to insert the single exogenous donor DNA tandem repeat sequences into the intended modification site by homologous recombination (see FIG. 9). Banzai teaches that the method is useful for long term expression of the exogenous gene (column 4, lines 50-55).
In addition, Mermod similarly describes a method of modifying the genome of a cell to form a concatemeric structure comprising multiple copies of a transgene ([0016]). Mermod teaches wherein vectors may form concatemeric structures prior to integration into the genome of the cell ([0014]). Mermod teaches that the increased expression of the transgene is mainly attributed to increased copy number ([0186]). Accordingly, there was a substantial amount of guidance in the prior art to genomically integrate tandem repeats of an insertion cassette.
Furthermore, Ebersole teaches making a donor DNA template comprising tandem repeats by rolling circle amplification (RCA) of a circular plasmid, which are then integrated into a chromosome by in vivo homologous recombination in eukaryotic cells (see Figure 13).
It would have been obvious to one of ordinary skill in the art to have modified the template polynucleotide of Zhang to comprise a plurality of tandem repeat sequences encoding a protein gene of interest as described by Banzai for the advantage of achieving long term expression of an exogenous gene. Each of Zhang, Banzai, Mermod, and Ebersole describe methods for the integration of exogenous sequences by homologous recombination. Accordingly, one of ordinary skill in the art could have modified the template of Zhang to comprise tandemly repeated copies of an exogenous gene encoding a protein of interest as described by Banzai and it would have been entirely predictable that the modification would have been useful for enhancing the expression of a donor DNA sequence encoding a gene of interest in the method of Zhang. Given the substantial amount of guidance provided by Banzai, Mermod, and Ebersole regarding the integration of multiple copies of genes of interest, one of ordinary skill in the art would have had more than a reasonable expectation of success to have used CRISPR-Cas9 to facilitate the genomic integration by homologous recombination of a tandemly repeated expression unit.

Regarding claim 2, Zhang teaches introducing the CRISPR-Cas9 system and the donor DNA repair template into the mammalian cell by incubating the mammalian cell with the gene editing system and the donor DNA repair template (column 49, lines 37-50).

Regarding claim 3, Zhang teaches wherein the gene editing system and the donor DNA repair template are introduced into the mammalian cell by cotransfection (i.e. simultaneously) (see column 49, lines 37-50).

Regarding claims 4 and 5, Zhang teaches wherein the gene editing system comprises CRISPR-Cas9 (column 44, lines 1-15).

Regarding claim 6, Zhang teaches wherein the introducing the CRISPR-Cas9 system comprises incubating the mammalian cells with an expression vector comprising a first promoter (i.e. first regulatory element) operable in the mammalian cell operably linked to a nucleotide sequence encoding the guide RNA comprising a crRNA sequence and a tracrRNA sequence and a second promoter (i.e. second regulatory element) operably in the mammalian cell operably linked to a nucleotide sequence encoding a Cas9 protein (see column 47, lines 38-55 and Fig 22A).

Regarding claim 7, Zhang teaches wherein a Cas9 protein and a chimeric guide RNA (i.e. single guide RNA) are introduced into the mammalian cell (column 47, lines 38-55 and Fig 16A).

Regarding claim 10, Zhang does not teach wherein the donor DNA repair template is a rolling circle amplification (RCA) product DNA.
However, Ebersole’s teaching in which a RCA product DNA was utilized as a template for in vivo homologous recombination is discussed above.
It would have been obvious to one of ordinary skill in the art to have utilized a RCA product DNA as an insertion template in the method of Zhang because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. One would have been motivated to have done so for the advantage of facilitating the integration of a plurality of insertion cassettes.

Regarding claim 11, Ebersole does not explicitly teach wherein the RCA product DNA is a “processed” RCA product DNA. The specification suggests that processing includes purification of the RCA product of interest ([0046]). Ebersole teaches wherein such RCA reaction products were phenol/chloroform extracted and ethanol precipitated (page 2, column 2, paragraph 2).

Regarding claims 12 and 13, Zhang teaches wherein the repair template is single stranded DNA (see column 18, lines 54-57).

Regarding claim 17, Zhang teaches that Cas9 mediates a double-strand break in the target DNA (column 47, lines 15-16) and further teaches that the site specific modification comprises integrating the exogenous donor DNA sequence in the endogenous target DNA at the double strand break (see column 49, lines 44-45 and Fig 4C).

Regarding claim 18, these limitations are addressed above as applied to claims 1 and 2.

Regarding claim 27, the embodiment in which the donor DNA repair template is a RCA product DNA is addressed as applied to claim 10 above. In addition, the term “unprocessed” when referring to the RCA product DNA is a product-by-process limitation. The specification does not define what structure is required by an RCA product DNA that is “unprocessed”. To the extent that Ebersole does not refer to the RCA product as being “unprocessed”, the specification suggests that the term “processing” includes an act of restriction digestion or heat denaturation ([0046]). The specification further suggests that the term “processing” includes purification of the RCA product DNA of interest, but does not address how an unpurified RCA product DNA differs from a purified RCA product DNA in terms of the structure of the RCA product DNA itself. Ebersole illustrates that the RCA product is not the result of a restriction digestion (see FIG 1) and therefore is “unprocessed” with respect to not being the result of restriction digestion.

Regarding claim 28, the repair (i.e. modification) of the target DNA via homology recombination (i.e. homology-directed repair) is taught by Zhang (column 7, lines 48-53), as discussed above and applied to claim 1.

Claims 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,697,359) in view of Banzai (US 8,071,332), Mermod (US 2012/0231449), and Ebersole (Ebersole et al. (2005) Nucleic Acids Research, 33(15):pages 1-8), as applied to claim 1 above, and further in view of Renaud (Renaud et al. (2016) Cell Reports, 14:2263-2272).
The teachings of Zhang, Banzai, Mermod, and Ebersole are discussed above.
Regarding claim 8, the specification teaches “The term “phosphorothioated modified nucleotide” is commonly referred herein as “thioated nucleotide”” (see [0042]). Zhang, Banzai, and Mermod do not teach wherein each of the plurality of tandem repeat sequences comprises a thioated nucleotide.
However, Renaud similarly teaches using CRISPR-Cas9 to achieve genome editing (abstract). Renaud teaches that the use of phosphorothioate-modified oligonucleotides strongly enhances genome editing efficiency of single stranded oligonucleotide donors in cultured cells (abstract).
It would have been obvious to have modified the donor polynucleotide of Zhang to comprise phosphorothioated nucleotides in each of the tandem repeat sequences for the advantage of increased genome editing efficiency as discussed by Renaud.

Regarding claim 14, the limitations in which the donor DNA repair template is single stranded RCA product DNA that comprises a phosphorothioated nucleotide is addressed above as applied to claims 8.

Regarding claim 15, Ebersole teaches the use of both primers for the upper strand and primers for the lower strand (page 2, column 1, last paragraph), thereby producing rolling circle amplification products from each strand. Ebersole further teaches that the RCA product were double-stranded DNA (page 2, column 2, paragraph 2), and therefore sufficiently describes a double-stranded RCA product DNA. The obviousness of incorporating a thioated nucleotide is discussed above as applied to claim 8.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,697,359) in view of Banzai (US 8,071,332), Mermod (US 2012/0231449), and Ebersole (Ebersole et al. (2005) Nucleic Acids Research, 33(15):pages 1-8), as applied to claim 1 above, and further in view of Doudna (US 2014/0068797) and Groskreutz (Groskreutz et al. (1994) The Journal of Biological Chemistry, 269(8):6241-6245).
The teachings of Zhang, Banzai, Mermod, and Ebersole are discussed above.
Regarding claims 9 and 20, Zhang does not explicitly teach wherein a size of the exogenous donor DNA sequence is in a range from about 10 base pairs to about 1 kb.
However, Doudna similarly teaches methods of using CRISPR-Cas9 to achieve site-specific target DNA cleavage and repair using a donor polynucleotide (see [0299]). Doudna teaches that the donor sequence may contain coding sequences for the expression of a gene of interest ([0301]). For example, Doudna teaches wherein the donor polynucleotide is employed for the purposes of gene therapy ([0309]). Doudna teaches that the homologous sequences can be 25, 50, 100, 200, or more than 200 nucleotides in length and further that the donor sequences can be of any length including 10 nucleotides or more, 50 nucleotides, or more, 100 nucleotides or more, 250 nucleotides or more, or 500 nucleotides or more ([0299]).
In addition, Groskreutz similarly describes a method of engineering target cells to expression a gene of interest (abstract). Groskreutz specifically describes wherein human cells are engineered to express proinsulin cDNA that is only 330 base pairs in length (see page 6241, column 2, paragraph 3 and Fig 1).  
It would have been obvious to one of ordinary skill in the art to have modified the donor polynucleotide of Zhang to have a size from about 10 base pairs to about 1 kb because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. One would have been motivated to have done so for the advantage of stably expressing small proteins of interest, such as insulin, as described by Groskreutz. One would have had a reasonable expectation of success in doing so in view of Doudna who describes acceptable lengths for the donor polynucleotide including the homologous sequences. Accordingly, based on the state of the art as illustrated by Doudna and Groskreutz, one of ordinary skill in the art would have had sufficient motivation and a reasonable expectation of success in designing a donor sequence having size range of about 10 base pairs to about 1 kb for stable expression in the method of Zhang.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,697,359) in view of Banzai (US 8,071,332), Mermod (US 2012/0231449), and Ebersole (Ebersole et al. (2005) Nucleic Acids Research, 33(15):pages 1-8), as applied to claims 10 and 18 above, and further in view of Belmont (US 2012/0142049).
The teachings of Zhang, Banzai, and Mermod are discussed above.
Regarding claims 16 and 19, the specification teaches “The minimalistic DNA sequence of the RCA product do not include any additional sequences that may negatively impact the modification of an endogenous target DNA of a eukaryotic cell. For example, the donor DNA repair template consisting essentially of a plurality of tandem repeats of a minimalistic DNA sequence is devoid of sequences require for bacterial propagation” ([0049]).
Zhang illustrates wherein the portion of the DNA repair template that participates in the homology directed repair consists of the exogenous donor DNA sequence flanked by the donor 5’ flanking sequence and the donor 3’ flanking sequence (see Fig 4C and Fig 21B).
In addition, Belmont discusses methods for stably integrating a gene of interest into an endogenous chromosome of eukaryotes ([0011]). Belmont teaches that bacterial DNA comprises a high CpG content that is associated with gene silencing that can be reduced by removing the bacterial sequences of the expression vector before transfection ([0011]).
It would have been obvious to one of ordinary skill in the art to have utilized a “minimalistic” DNA sequence consisting essentially of the exogenous donor DNA sequence flanked by the donor 5’ flanking sequence and the donor 3’ flanking sequence without any bacterial vector sequences because it would have merely amounted to applying a known solution to a known problem to yield predictable results. One would have been motivated to have removed any bacterial sequences from a rolling circle amplification template for the advantage of mitigating any gene silencing effect caused by such sequences.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
June 18, 2022